— Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered May 11, 1988, upon a verdict convicting defendant of the crimes of operating a motor vehicle while under the influence of alcohol *967and aggravated unlicensed operation of a motor vehicle in the first degree.
We reject defendant’s contention that County Court erred in denying his motion to set aside the verdict as against the weight of the evidence. The verdict rested largely upon the jury’s assessment of the credibility of the witnesses on the issue of whether defendant was the driver of the vehicle in question (see, People v Punter, 149 AD2d 631, lv denied 74 NY2d 745). The identification testimony by a witness to the incident, combined with the police officer’s testimony about locating defendant near the scene shortly thereafter, supported the conclusion that the verdict was not against the weight of the evidence (see, supra). Defendant’s contention that the court committed reversible error in admitting certain hearsay testimony is likewise rejected. The statement at issue was elicited by defense counsel on cross-examination and, even if it was improper, it was at most harmless error (see, People v Crimmins, 36 NY2d 230). Finally, because defendant has served his sentence the issue of whether it was harsh or excessive is moot (see, People v Dukes, 156 AD2d 959, lv denied 75 NY2d 918).
Mahoney, P. J., Casey, Mikoll, Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.